Title: From George Washington to John Jay, 8 June 1788
From: Washington, George
To: Jay, John



Dear Sir,
Mount Vernon June 8th 1788.

By the last Mail, I had the pleasure to receive your letter of the 29th of May—and have now the satisfaction to congratulate you on the adoption of the Constitution by the Convention of South Carolina.
I am sorry to learn there is a probability that the majority of members in the New York Convention will be Antifederalists. Still I hope that some event will turn up before they assemble, which may give a new complexion to the business. If this State should, in the intermediate time, make the ninth that shall have ratified the proposed Government, it will, I flatter my self, have its due weight. To shew that this event is now more to be expected than heretofore, I will give you a few particulars which I have from good authority & which you might not, perhaps, immediately obtain through any public channel of conveyance.
On the day appointed for the meeting of the Convention, a large proportion of the members assembled & unanimously placed Mr Pendleton in the Chair. Having on that & the subsequent day chosen the rest of their Officers & fixed upon the mode of conducting the business, it was moved by some one of

those opposed to the Constitution to debate the whole by paragraphs, without taking any question until the investigation should be completed. This was as unexpected as acceptable to the Federalists; and their ready acquiescence seems to have somewhat startled the opposition for fear they had committed themselves.
Mr Nicholas opened the business by very ably advocating the system of Representation. Mr Henry in answer went more vaguely into the discussion of the Constitution, intimating that the Fœderal Convention had exceeded their powers & that we had been, and might be happy under the old Confederation—with a few alterations. This called up Governor Randolph, who is reported to have spoken with great pathos in reply: and who declared, that, since so many of the States had adopted the proposed Constitution, he considered the sense of America to be already taken & that he should give his vote in favor of it without insisting previously upon amendments. Mr Mason rose in opposition & Mr Madison reserved himself to obviate the objections of Mr Henry and Colo. Mason the next day. Thus the matter rested when the last accounts came away.
Upon the whole, the following inferences seem to have been drawn—that Mr Randolphs declaration will have considerable effect with those who had hitherto been wavering. That Mr Henry & Colonel Mason took different & awkward ground—& by no means equalled the public expectation in their Speeches—That the former has, probably, receded somewhat from his violent measures to coalesce with the latter—and that the leaders of the opposition appear rather chagreened & hardly to be decided as to their mode of opposition.
The sanguine friends to the Constitution counted upon a majority of twenty at their first meeting, which number they imagine will be greatly encreased: while those equally strong in their wishes, but more temperate in their habits of thinking speak less confidently of the greatness of the majority and express apprehensions of the arts that may yet be practised to excite alarms particularly with the members from the Western District (Kentucke). All, however, agree that the beginning has been as auspicious as could possibly have been expected. A few days will now ascertain us of the result. With sentiments of the highest esteem

and regard—I am—Dear Sir Your Most Obedt & Affecte Hble Servt

Go: Washington

